Case 2:18-cv-00135-JRG Document 120 Filed 12/14/18 Page 1 of 19 PageID #: 4004



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION




 FRACTUS, S.A.,

       Plaintiff,

       v.

 AT&T MOBILITY LLC,

       Defendant,

 and                                          Case No. 2:18-cv-00135-JRG
                                                    LEAD CASE
 COMMSCOPE TECHNOLOGIES LLC and
 CELLMAX TECHNOLOGIES AB,

        Intervenor-Defendants.
 SPRINT COMMUNICATIONS COMPANY,
 L.P., ET AL.,
       Defendants,

                                              Case No. 2:18-cv-00136-JRG
 and

 COMMSCOPE TECHNOLOGIES LLC and
 CELLMAX TECHNOLOGIES AB,

      Intervenor-Defendants.
 T-MOBILE US, INC., ET AL.,

       Defendants,

 and
                                              Case No. 2:18-cv-00137-JRG
 COMMSCOPE TECHNOLOGIES LLC and
 CELLMAX TECHNOLOGIES AB,

       Intervenor-Defendants.
Case 2:18-cv-00135-JRG Document 120 Filed 12/14/18 Page 2 of 19 PageID #: 4005



 CELLCO PARTNERSHIP d/b/a VERIZON
 WIRELESS,
       Defendant,
                                              Case No. 2:18-cv-00138-JRG
 and

 COMMSCOPE TECHNOLOGIES LLC,

       Intervenor-Defendant.



    CELLMAX’S UNOPPOSED MOTION FOR LEAVE TO SUPPLEMENT
      DEFENDANTS’ INITIAL INVALIDITY CONTENTIONS TO ADD
     JONSSON & KARLSSON NRS 1998 CONFERENCE PROCEEDINGS
Case 2:18-cv-00135-JRG Document 120 Filed 12/14/18 Page 3 of 19 PageID #: 4006




                                                TABLE OF CONTENTS
                                                                                                                                 Page



I.       INTRODUCTION .................................................................................................................. 1
II.      PROCEDURAL AND FACTUAL BACKGROUND ........................................................... 4
III.     CELLMAX HAS GOOD CAUSE FOR SUPPLEMENTATION.......................................... 5
         A.        CellMax Has A Legitimate Reason for This Amendment And Has Been
                   Diligent In Supplementing Defendants’ Initial Invalidity Contentions ...................... 5
         B.        The Supplementation Is Important Because the Jonsson & Karlsson NRS
                   1998 Article Is Highly Material To CellMax’s Invalidity Defense Against
                   The Fractus Patents ..................................................................................................... 7
         C.        Fractus Will Not Be Prejudiced By The Supplementation ....................................... 12
         D.        No Continuance Of Any Deadlines Is Necessary ..................................................... 13
IV.      CONCLUSION ..................................................................................................................... 13

CERTIFICATE OF SERVICE ......................................................................................................... 15

CERTIFICATE OF CONFERENCE ................................................................................................ 14




                                                                     i
Case 2:18-cv-00135-JRG Document 120 Filed 12/14/18 Page 4 of 19 PageID #: 4007




                                                 TABLE OF AUTHORITIES

                                                                                                                                       Page


                                                                  CASES

Alt v. Medtronic, Inc.,
    No. 2:04-cv-370-LED, 2006 U.S. Dist. LEXIS 4435 (E.D. Tex. Feb. 1, 2006) .................. 4, 12
Computer Acceleration Corp. v. Microsoft Corp.,
  481 F. Supp. 2d 620 (E.D. Tex. 2007) ......................................................................................12
Intergraph Corp. v. Intel Corp.,
    No. 2:01-cv-160-TJW, 2002 U.S. Dist. LEXIS 29660 (E.D. Tex. June 18, 2002)...................12
Motio, Inc. v. Avnet, Inc.,
   No. 4:12-cv-647, 2015 U.S. Dist. LEXIS 139280 (E.D. Tex. Oct. 13, 2015) .......................... 6
O2 Micro Int'l Ltd. v. Monolithic Power Sys., Inc.,
   467 F.3d 1355 (Fed. Cir. 2006)................................................................................................. 7
Tyco Healthcare Grp. LP v. E-Z-EM, Inc.,
   No. 2:07-cv-262-TJW, 2010 U.S. Dist. LEXIS 143971 (E.D. Tex. Apr. 1, 2010) ............. 3, 12


                                                               STATUTES

35 U.S.C. § 102(b) ......................................................................................................................... 2




                                                                        ii
Case 2:18-cv-00135-JRG Document 120 Filed 12/14/18 Page 5 of 19 PageID #: 4008




I.     INTRODUCTION

       Defendant Intervenor CellMax Technologies, A.B. (“CellMax”) respectfully moves the

Court pursuant to P.R. 3-6(b) for leave to supplement the original Defendants’ Initial Invalidity

Contentions, served on September 28, 2018, with a single primary reference entitled “Dual

Band Base Station Antenna Systems,” co-authored by two of CellMax’s own engineers. (See

Declaration of Stefan Jonsson (“Jonsson Dec.”), ¶¶2-4, attached hereto as Exhibit A;

Declaration of Dan Karlsson (“Karlson Dec.”), ¶¶2-4, attached hereto as Exhibit B.) This

article was published by the Nordic Radio Society (“NRS”) at the Nordic Radio Symposium

1998 in Sweden more than one year before the earliest effective filing date of the Fractus

patents-in-suit, making it unavoidable prior art. (See, e.g., Johnsson Dec, ¶4.) Other than on

the merits, Fractus will suffer no prejudice from CellMax’s supplementation. CellMax, on the

other hand, would be severely prejudiced if it is not allowed to add this one additional prior art

reference. Moreover, CellMax has been extremely diligent in seeking supplementation, filing

the present motion within a week of being allowed to intervene.           Accordingly, CellMax

respectfully requests permission of the Court to supplement the Defendants’ September 28,

2018 initial invalidity contentions with the Jonsson & Karlsson NRS Article. (See Exhibit 2 to

Declaration of Peter J. Ayers (“Ayers Dec.”), attached hereto as Exhibit C.)

       Under P.R. 3-6(b), this Court may allow a party to amend its invalidity contentions for

“good cause.” Here, each factor for determining whether good cause exists weighs in favor of

supplementation. First, CellMax has been diligent in filing its motion. CellMax was not

named as an original party in this case. CellMax moved to intervene on November 6, 2018

after dozens of its antennas were identified by Fractus in its Preliminary Infringement




                                                  1
Case 2:18-cv-00135-JRG Document 120 Filed 12/14/18 Page 6 of 19 PageID #: 4009



Contentions. (See Dkt. 95.) The Court granted CellMax’s motion on December 7, 2018. (See

Dkt. 104.) CellMax filed the instant motion just seven (7) days later.

       Second, as shown in the invalidity claim charts submitted herewith, the Jonsson &

Karlsson NRS Article is an anticipatory prior art reference and is therefore highly material to

CellMax’s invalidity case. (See Ayers Dec. at Ex. 2 (CM1 chart).) As best as CellMax can

surmise, Fractus considers itself to be the inventor of a single linear array of “multiband

antenna elements” in lieu of side-by-side mono-band antennas. (Dkt. 1, ¶¶16-20.) More than

one year before Fractus filed the first of its asserted patents, however, a group of engineers at

Allgon Systems AB in Sweden already had designed, built, tested, and published the results of

their work on a “Dual Polarized Dual Band Panel Antenna,” using a single, linear array of

multiband “stacked patch” antenna elements operating simultaneously “at 900 MHz and 1800

MHz” frequency bands. (Jonsson Dec., ¶4, Ex. A at 69.) Not only does this article describe

what Fractus now claims to have invented—using the same type of “multiband antenna

element” recited in its patents—but it also recognized the exact same benefits—“reduc[ed]

costs and tower space.” (Compare id. at 69 with Doc. 1 at ¶14 (“using just one antenna …

occupied less space … to lower the cost”).) As a result, this single reference, either alone or in

combination with the other art already cited in Defendants’ initial invalidity contentions,

invalidates all the claims asserted against CellMax. (See generally Ayers Dec., Ex. 2 (CM1).)

       CellMax is uniquely positioned vis-à-vis its customers to proffer the Jonsson &

Karlsson NRS Article prior art because two of the authors work for CellMax in Sweden. (See

Karlsson Dec., ¶2; Jonsson Dec., ¶2.) These two witnesses will be able to testify about the

work they did at a prior company called Allgon System AB in Sweden. (Karlsson Dec., ¶3;

Jonsson Dec., ¶3.) They also will be able to testify about how they published their findings on




                                                  2
Case 2:18-cv-00135-JRG Document 120 Filed 12/14/18 Page 7 of 19 PageID #: 4010



October 19, 1998 in the proceedings of a highly regarded telecommunication conference

sponsored by the Nordic Radio Society (“NRS”) in Sweden--the Nordic Radio Symposium

1998 in Saltsjӧbaden, Sweden. (Karlsson Dec., ¶4; Jonsson Dec., ¶4.) This is a material

addition to the body of prior art already produced by the Defendants and is particularly unique

to CellMax.

       Third, there is no prejudice to Fractus from the proposed supplementation. Less than a

week after CellMax was permitted to intervene, CellMax promptly notified Fractus of its intent

to supplement the Defendants’ invalidity contentions, even before Fractus served its

preliminary claim constructions. (Ayers Dec., Ex. 10.) Fractus also was already aware of other

Allgon patents and printed publications by some of the other prior-art coauthors, which

Defendants identified and charted in their initial invalidity contentions. (See Ayers Dec., Ex. 3

at 83 (“Lindmark”); see also id., Ex. 4 (“Lindmark Publication”); Ex. 5 (“Lindmark” patent).)

Indeed, Fractus does not even oppose CellMax’s motion.

       In contrast to Fractus, CellMax will be severely prejudiced if it is unable to supplement

Defendants’ contentions.     CellMax continues a long, rich tradition of Nordic cellular

communication equipment companies that includes the likes of Ericsson, Nokia, Telia, and, of

course, Allgon. Precluding CellMax from relying on the Jonsson & Karlsson NRS Article

would severely hamstring CellMax’s ability to narrate this tradition with its own first-hand

witnesses.

       This Court has routinely found good cause to supplement invalidity contentions under

similar circumstances. See, e.g., Tyco Healthcare Grp. LP v. E-Z-EM, Inc., No. 2:07-cv-262-

TJW, 2010 U.S. Dist. LEXIS 143971, at *1 (E.D. Tex. Apr. 1, 2010) (granting leave to add a

new prior art patent six months before jury selection and finding that “Plaintiffs have sufficient




                                                  3
Case 2:18-cv-00135-JRG Document 120 Filed 12/14/18 Page 8 of 19 PageID #: 4011



notice of defendants’ invalidity positions”); Alt v. Medtronic, Inc., No. 2:04-cv-370-LED, 2006

U.S. Dist. LEXIS 4435, at *16 (E.D. Tex. Feb. 1, 2006) (finding good cause despite defendant

seeking to add eight new references seven months after serving its invalidity contentions and

after the conclusion of the Markman hearing). As in those cases, there is also good cause for

supplementation here. CellMax respectfully request that the Court grant leave for CellMax to

serve its proposed supplemental invalidity contentions.

II.    PROCEDURAL AND FACTUAL BACKGROUND

       Fractus filed four separate complaints against AT&T, Sprint, T-Mobile, and Verizon (the

“Carriers”) on April 9, 2018. The Court consolidated the cases for all pretrial issues (except

venue), designating the AT&T case as the lead case. (Dkt. 19.) The Carriers filed answers to the

various Complaints on June 15, 2018 (see Dkt. 30, 32, 42, 44), and the Court held a Scheduling

Conference on July 2, 2018.     On August 2, 2018, the Court entered a Docket Control Order

setting the following deadlines: claim construction hearing--March 25, 2019; close of fact

discovery--April 15, 2019; close of expert discovery--May 30, 2019; and jury selection—

September 9, 2019. (Dkt. 78.)

       Fractus served its infringement contentions on the Carriers, pursuant to P.R. 3-1, on June

18, 2018. (Dkt. 55.) In these contentions, Fractus accuses hundreds of different antennas from

11 different companies of infringing over a hundred and sixty (160) different claims across its

ten (10) patents-in-suit. (See Dkt. 79-9.) Of those, Fractus contended that some 26 different

CellMax antennas infringe over one hundred different claims. (See Dkt. 95-16.)

       On September 9, 2018, CellMax understands that the Carriers served their Initial

Invalidity Contentions pursuant to P.R. 3-3 and the Docket Control Order. (Dkt. 86.) CellMax

came to learn, in those contentions, Carriers identified dozens of prior art references as material




                                                  4
Case 2:18-cv-00135-JRG Document 120 Filed 12/14/18 Page 9 of 19 PageID #: 4012



to the patentability of the 160+ asserted claims across all ten (10) patents-in-suit. Among those

references were at least two publications related to work performed at Allgon: (1) U.S. Pat. No.

6,054,953, entitled “Dual Band Antenna;” and (2) Bjӧrn Lindmark, “A Dual-Polarized Dual-

Band Microstrip Antenna for Wireless Communications,” 1998 IEEE Aerospace Conference

Proceedings, (Mar. 28, 1998). (See Ayers Dec., Ex. 3 at 83 (describing “Lindmark” prior art); id.

at Exs. 4-5.). Defendants’ invalidity contentions included a claim chart mapping these Allgon

references against the asserted claims, as required by P.R. 3-3(c). (Id., Ex. 6 (“A22”).)

        On November 6, 2018, CellMax moved to intervene in the case to protect itself and,

indirectly, its customers. (Dkt. 95.) The Court granted CellMax’s motion one week ago on

December 7, 2018. (Dkt. 104.) Within a few days of being granted leave to intervene, CellMax

notified Fractus of its intent to supplement Defendants’ invalidity contentions and provided

Fractus with a copy of supplemental invalidity charts based on the Jonsson & Karlsson NRS

article. (Ayers Dec., Ex. 10.) CellMax secured Fractus’s consent to this motion on December 14,

2018 and CellMax filed it the same day.

 III.    CELLMAX HAS GOOD CAUSE FOR SUPPLEMENTATION

         This Court has broad discretion to grant leave to amend invalidity contentions. The

 Court consider four factors to determine whether a party has shown good cause to amend its

 invalidity contentions: (1) the reason for amendment after the Court’s deadline for invalidity

 contentions and whether the party has been diligent; (2) the importance of the amendment; (3)

 the potential prejudice in allowing the amendment; and (4) the availability of a continuance to

 cure such prejudice. All these factors weigh in favor of allowing CellMax to supplement the

 invalidity contentions in this case.

         A.     CellMax Has A Legitimate Reason for This Amendment And Has Been
                Diligent In Supplementing Defendants’ Initial Invalidity Contentions


                                                  5
Case 2:18-cv-00135-JRG Document 120 Filed 12/14/18 Page 10 of 19 PageID #: 4013




        CellMax is new to the case. It was not a party when the Carriers served their invalidity

 contentions on September 9, 2018. CellMax did not participate at all in the preparation of these

 contentions. In fact, CellMax currently has no idea of the efforts that the Carriers went to in

 searching for prior art. It was only provided a copy of the contentions after it moved to

 intervene in the case. Even then, CellMax’s attorneys could not see all the attachments because

 some were subject to the Protective Order in the case.

        Once involved in the case, CellMax identified the NRS 1998 Symposium Proceedings

 because two of the engineers who co-authored one of the papers now work for CellMax.

 (Karlson Dec., ¶2; Jonsson Dec., ¶2.) These two engineers, Stefan Jonsson and Dan Karlsson

 previously worked for Allgon on the development of a “Dual Band Base Station Antenna” that

 operated at both the GSM (900 MHz) and DCS (1800 MHz) bands. (Karlsson Dec., ¶3; Jonsson

 Dec., ¶3.) In 1998, they co-authored a paper describing the design and testing of that antenna.

 (Id.) That paper was submitted to the Nordic Radio Society (“NRS”) and published as part of

 Nordic Radio Symposium 1998 Conference Proceedings on October 19, 1998. (Id.)             CellMax

 quickly recognized the relevance of this prior art to Fractus’s “multiband antenna array” patents.

         Once CellMax was permitted to intervene, it almost immediately notified Fractus of its

  intent to supplement. (Ayers Dec., Ex. 10.) It filed the presentation motion less than a week

  later. (Id.) This timeline clearly demonstrates CellMax’s diligence in pursuing its invalidity

  defense. See Motio, Inc. v. Avnet, Inc., No. 4:12-cv-647, 2015 U.S. Dist. LEXIS 139280, at *6-

  12 (E.D. Tex. Oct. 13, 2015) (granting motion for leave to supplement invalidity contentions

  where defendants timely notified plaintiff of the prior art and moved for leave to supplement).

  Denying this motion under these circumstances would “conflict with the spirit, if not the letter,

  of the broad discovery regime under the Federal Rules of Civil Procedure, especially given the


                                                   6
Case 2:18-cv-00135-JRG Document 120 Filed 12/14/18 Page 11 of 19 PageID #: 4014



  particular importance of discovery in complex patent cases.” O2 Micro Int'l Ltd. v. Monolithic

  Power Sys., Inc., 467 F.3d 1355, 1365 (Fed. Cir. 2006). The first factor thus weighs in favor of

  granting leave to amend.

          B.      The Supplementation Is Important Because the Jonsson & Karlsson NRS
                  1998 Article Is Highly Material To CellMax’s Invalidity Defense Against
                  The Fractus Patents

         The Jonsson & Karlsson NRS article is highly material because it either anticipates or, in

 combination with other references, renders obvious all the asserted claims of the Fractus patents.

 Briefly, Fractus apparently contends that it was the first to invent an “interlaced or interleaved”

 multiband antenna array. This “invention” is illustrated in its most

 basic form in Figure 1 of U.S. Pat. No. 6,937,191 (“the ’191 Patent”).

 (Ayers Dec., Ex. 11 at Fig. 1.) As shown to the right, on the left-

 hand side of the figure (1a and 1b) is an admitted prior art approach

 that uses “two classic mono-band arrays which work at frequencies f

 and f/2 respectively.” (Id. at col. 3, ll. 18-20.) As Fractus explains in

 its patents, the spacing between elements in a mono-band array is a

 function of the “centre frequency” of the array. (Id. at col. 4, ll. 23-34.) Because the center

 frequency of the first array (1a) is twice that of the second (1b), the elements in the second array

 are spaced apart twice that of the first array.

         Fractus’s idea was to combine the two “mono-band arrays” into a single array by “the

 juxtaposition or interleaving” of the mono-band elements of the two arrays. (Id. at col. 1, ll. 13-

 15; col. 3, ll. 18-23 (“multiband interleaved array”).) Where the elements in the two arrays

 “come together” or “coincide,” Fractus proposed using a particular type of antenna element

 called a “multiband antenna” that is capable of “working in the same manner (same impedance




                                                    7
Case 2:18-cv-00135-JRG Document 120 Filed 12/14/18 Page 12 of 19 PageID #: 4015



 and pattern) on the frequencies [‘f’] and [‘f/2’].” (Id. at col. 5, ll. 30-35.) The “positions” of the

 multiband antenna elements are shown as “black circles located at the centre of a circumference”

 in Fig. 1c. above (Id.)    While the example illustrated above uses the original “mono-band”

 antenna elements in those positions where the two arrays do not “come together,” the ’191

 Patent explains that “the same multiband antenna” may also be used in place of those mono-

 band elements. (Id. at 3:3-6.) The purported advantage of using a single array of interleaved

 antenna elements (as opposed to two mono-band arrays), was “a smaller total number of

 elements (12 instead of 16),” and a concomitant reduction in the size and cost of the array. (Id.

 at 5:41-45; 1:20-27.)

        The ’191 patent goes on to explain that these “multiband antenna” elements are different

 from the “mono-band antenna” elements. (See id. at col. 5, ll. 45-53 (providing numerous

 examples of “multiband antennas … already described in the state of

 the art”).) Figure 10, for example, illustrates one such “multiband

 antenna” (called a “stacked patch antenna”) designed to work at both

 “GSM 900 [MHz] and GSM 1800 [MHz].” (Id. at col. 3, ll. 64-67.)

 As shown in the figure (right), this antenna has two separate radiating

 patches—one designed specifically to radiate at the lower frequency

 (i.e., the longer patch below) and one designed specifically to radiate

 at the higher frequency (i.e., the shorter patch above). (Id.)         This idea of using “a single

 multiband element (the multilevel element) in such positions of the array (those positions in

 which those of the original mono-band arrays coincide, is one of the main characteristics of the

 MIA invention.” (Id. at col. 8, ll. 46-50 (emphasis added).)




                                                    8
Case 2:18-cv-00135-JRG Document 120 Filed 12/14/18 Page 13 of 19 PageID #: 4016



        However, Fractus was not the first to conceive of using a single linear array of stacked-

 patch multiband antenna elements in lieu of two, parallel mono-band arrays. More than one year

 before Fractus filed its first patent application, a company in Sweden (Allgon) already had

 designed, built, tested, and published its results on a “Dual Band Base Station Antenna” that used

 multiband elements in place of two mono-band antenna arrays. That work was reported out at a

 1998 Symposium in Sweden, sponsored by the Nordic Radio Society (“NRS”). (Karlsson Dec.,

 ¶4, Ex. A.) The Allgon “Dual Band Base Station Antenna” operated at both the “900 MHz

 band” and the “1800 MHz band.” (Id.at 69.) The authors recognized that such an antenna would

 benefit cellular carriers who were being forced to transmit and receive at both bands “[d]ue to the

 capacity problems encountered in the AMPS (824-894 MHz) and GSM (880-960 MHz) systems

 in Europe and North America.” (Id.)

        To solve this capacity problem, the engineers at Allgon proposed a linear antenna array

 of seven multiband “stacked patch” antenna elements in lieu of two side-by-side mono-band

 arrays, as shown below:




 (Id. at 72.) Each of these elements was capable of transmitting and receiving “simultaneously”

 in both the lower (“900 MHz”) and higher (“1800 MHz”) frequency bands. (Id. at 69.)

        This antenna was not just theoretical; it was built and tested in Sweden. (Karlsson Dec.,

 ¶4.) The Jonsson & Karlsson paper describes the testing of this dual-band antenna array in



                                                   9
Case 2:18-cv-00135-JRG Document 120 Filed 12/14/18 Page 14 of 19 PageID #: 4017



 Sweden. The article includes an actual photo of two of the authors next to the antenna site in

 Sweden where the antenna was installed and tested. (Karlsson Dec., ¶4, Ex. 1 at Fig. 2.) The

 article also reports out the “measured …radiation properties and gain” of this dual-band

 antenna, showing the performance of the antenna across both bands. (Id. at 71.) All this work

 was published more than one year before Fractus’s earliest priority date in this case. (Id.)

        CellMax contends that Fractus cannot read its claims onto CellMax’s antennas without

 also reading directly on the Jonsson & Karlsson prior art, as a comparison of Fractus’s latest

 infringement contentions to CellMax’s proposed invalidity contention reveals. Below is a

 figure taken from one of Fractus’s infringement claim charts on one of the CellMax accused

 products:




 (Ayers Dec., Ex. 8 at 5.) In this figure, Fractus purports to show that CellMax starts with two

 mono-band arrays operating at different frequency bands (“WCS” (green) and “BRS” (blue)) and

 that, as a result of the “Juxtaposition” of those two antenna arrays, CellMax somehow produces

 an interim antenna array design (green/blue) where the original mono-band elements “come

 together.” The elements of that interim design are then somehow “Reposition[ed]” to yield

 Cellmax’s accused antenna (right).1 (Id.)


 1
   It is not at all clear how Fractus gets from “Juxtaposition” to “Reposition” or which elements in
 the hypothetical interim array Fractus contends correspond to the elements in the actual CellMax

                                                   10
Case 2:18-cv-00135-JRG Document 120 Filed 12/14/18 Page 15 of 19 PageID #: 4018



        Putting aside the merits of Fractus’s theory, it reads directly on the Jonsson & Karlsson

 NRS article.    As CellMax illustrates in its supplemental invalidity contentions, the same

 “Juxtaposition” and “Reposition” steps can be applied to the Allgon dual-band antenna:




 (Ayers Dec., Ex. 2 (CM1-6).) In fact, Fractus’s infringement “theory” actually maps much more

 directly on the Jonsson & Karlsson prior art than it does CellMax antenna. First, the Allgon

 antenna uses the same two frequency bands (“900 MHz” and “1800 MHz”) described in the

 Fractus patents. The center frequencies of these bands are also an integer multiple of each other

 (i.e., 2), resulting in an integer multiple of the spacings (i.e., 2). The “juxtaposition” step then

 produces four “positions” where mono-band elements from the two arrays “come together,” as

 shown above. (Compare figure above with ’191 Patent, Fig. 1, above.) Second, in those

 “positions,” the Allgon antenna array uses the same “multiband antenna element,” i.e., “stacked

 patch,” described in Fractus’s patents. Finally, Jonsson & Karlsson recognize that, by replacing

 two mono-band antenna arrays with a single multiband antenna array, it “reduc[es] costs and

 tower space.” (Karlsson, Ex. 1 at 69.) This is the same benefit that Fractus now touts.




 antenna. Nonetheless, as shown below, this theory can be applied even better to the Allgon dual-
 band antenna described in Jonsson & Karlsson.

                                                   11
Case 2:18-cv-00135-JRG Document 120 Filed 12/14/18 Page 16 of 19 PageID #: 4019



        The materiality of Jonsson & Karlsson weighs heavily in favor of supplementation. The

 fact that two of its authors now work for CellMax, also counsels in favor of granting CellMax

 leave. For these reasons, the second factor favors granting leave to amend.

        C.      Fractus Will Not Be Prejudiced By The Supplementation

        Fractus also will not suffer any prejudice if the requested amendment is granted.

 CellMax is only proposing to add a single primary reference. Fractus will not be prejudiced on

 claim construction. CellMax disclosed its supplemental invalidity contentions before Fractus

 even served its preliminary claim constructions on December 14, 2018. Moreover, as explained

 above, this article does not raise any new issues because the Defendants already relied on other

 Allgon prior art. (Ayers Dec., Ex. 3 at 83.) Accordingly, Fractus will not be prejudiced and

 CellMax’s motion should be granted. See Intergraph Corp. v. Intel Corp., No. 2:01-cv-160-

 TJW, 2002 U.S. Dist. LEXIS 29660, at *1 (E.D.                 Tex.    June 18, 2002) (allowing

 supplementation of invalidity contentions because they were “served well in advance of the

 court’s claim construction ruling and well in advance of trial”). Tyco Healthcare Grp., 2010 U.S.

 Dist. LEXIS 143971, at *1 (granting motion to amend despite the plaintiffs having notice of the

 new art only after claim construction briefing had completed); Computer Acceleration Corp. v.

 Microsoft Corp., 481 F. Supp.2d 620, 624-26 (E.D. Tex. 2007) (granting motion to amend

 invalidity contentions and finding no prejudice to patentee when a new reference was added

 before claim construction briefs had been filed); see also Alt, 2006 U.S. Dist. LEXIS 4435, at

 *16 (E.D. Tex. Feb. 1, 2006).

         On the other hand, CellMax would be severely prejudiced if it were not allowed to

  supplement the Defendants’ invalidity contentions and rely on Jonsson & Karlsson in its

  defense. This single reference may be dispositive for many, if not all, of the asserted claims of




                                                  12
Case 2:18-cv-00135-JRG Document 120 Filed 12/14/18 Page 17 of 19 PageID #: 4020



  the Fractus patents. Moreover, this article is personal to CellMax because two of the authors

  are now working for CellMax. This factor also favors supplementation.

         D.     No Continuance of Any Deadlines Is Necessary

         The Docket Control Order would not be impacted, and no dates would need to be

  rescheduled should the Court grant CellMax’s motion. Jury selection will not be until

  September 9, 2019, and the Markman hearing will not be until March 25, 2019. (Dkt. 87.) The

  Docket Control Order also sets the close of fact discovery on April 15, 2019 and expert

  discovery on May 30, 2019. (Id.) Thus, there is no need for a continuance of this litigation.

  The fourth factor also weighs in favor of amendment.

  IV.    CONCLUSION

         For the foregoing reasons, CellMax respectfully requests that the Court grant its

  Motion for Leave to Supplement the Defendants’ Initial Invalidity Contentions with the

  supplementation attached hereto. (See Ayers Dec., Ex. 2.)



  Dated: December 14, 2018                           Respectfully submitted,

                                                  LAW OFFICE OF PETER J. AYERS, PLLC

                                                  /s/ Peter J. Ayers
                                                  Peter J. Ayers
                                                  Texas Bar No. 24009882
                                                  2200 Bowman Avenue
                                                  Austin, Texas 78703
                                                  Telephone: (512) 771-3070
                                                  Facsimile: (512) 520-4459
                                                  peter@ayersiplaw.com

                                                  Attorneys for Movant/Intervenor
                                                  CellMax Technologies, AB




                                                13
Case 2:18-cv-00135-JRG Document 120 Filed 12/14/18 Page 18 of 19 PageID #: 4021



                            CERTIFICATE OF CONFERENCE

        The undersigned hereby certifies that counsel has complied with the meet and confer

  requirement in Local Rule CV-7(h). On December 14, 2018, Lead counsel for CellMax, Peter

  Ayers, corresponded with Lead Counsel for Plaintiff, Michael Ni, and he indicated that

  Fractus does not oppose CellMax’s motion. None of the other defendants oppose CellMax’s

  motion.

                                                  /s/ Peter J. Ayers
                                                      Peter J. Ayers




                                             14
Case 2:18-cv-00135-JRG Document 120 Filed 12/14/18 Page 19 of 19 PageID #: 4022



                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that all counsel of record who are deemed to have

  consented to electronic service are being served with a copy of this document via the Court’s

  CM/ECF system on December 14, 2018.

                                                     /s/ Peter J. Ayers
                                                         Peter J. Ayers




                                                15
